UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4696


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARL E. VANMETER, f/k/a Darl E. VanMeter,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:12-cr-00012-JPB-JSK-1)


Submitted:   February 15, 2013              Decided:   March 29, 2013


Before KING, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristen Leddy, Research and Writing Specialist, Martinsburg,
West Virginia; L. Richard Walker, Senior Litigator, Clarksburg,
West Virginia, for Appellant. William J. Ihlenfeld, II, United
States Attorney, Robert H. McWilliams, Jr., Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darl E. Vanmeter pled guilty, pursuant to a written

plea     agreement,       to   aiding       and     abetting      the    possession    of

materials     used        in   the    manufacture          of    methamphetamine,      in

violation of 21 U.S.C. § 843(a)(6), (d)(2) (2006).                         The district

court sentenced Vanmeter below his Guidelines range to ninety-

six months’ imprisonment.                 On appeal, Vanmeter challenges the

substantive reasonableness of the sentence, contending that it

is greater than necessary to accomplish the goals of 18 U.S.C. §

3553(a)     (2006),        particularly           rehabilitation.          Finding      no

reversible error, we affirm.

            This     court        reviews     the      district    court’s      sentence,

“whether    inside,        just    outside,       or     significantly     outside    the

Guidelines     range[,]        under      a   deferential         abuse-of-discretion

standard.”     Gall v. United States, 552 U.S. 38, 41 (2007).                         When

reviewing a sentence for substantive reasonableness, this court

examines    “the     totality        of   the      circumstances,        including     the

extent of any variance from the Guidelines range.”                             Id. at 51.

We must be satisfied that the district court “considered the

parties’ arguments and has a reasoned basis” for its decision.

United    States     v.    Diosdado-Star,          630    F.3d    359,   364   (4th   Cir.

2011) (internal quotation marks omitted).

            We conclude that Vanmeter’s ninety-six-month, below-

Guidelines sentence is substantively reasonable.                          The district

                                              2
court demonstrated that it considered Vanmeter’s arguments for a

thirty-six-month       sentence,   as   well    as   the   relevant    § 3553(a)

factors, and had a reasoned basis for its sentencing decision.

We   conclude    that     the    district      court   did    not     abuse     its

discretion.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral    argument    because    the   facts    and     legal

contentions     are   adequately    presented     in   the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3